Citation Nr: 0918478	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a left foot 
disability, to include Morton's neuroma.

5.  Entitlement to service connection for residuals of an 
injury of the right long finger.

6.  Entitlement to a rating in excess of 10 percent for 
lumbar spine disability, to include degenerative disc 
disease.

7.  Entitlement to a compensable rating for a right shoulder 
disability.

8.  Entitlement to a compensable rating for a left shoulder 
disability.

9.  Entitlement to a compensable rating for residuals of a 
gunshot wound of the left fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to 
February 1987 and from February 1988 to November 2001.  He 
served in Southwest Asia theatre of operations during the 
Persian Gulf War and was awarded the Combat Infantryman Badge 
(CIB).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision rendered by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of this appeal, 
the Reno, Nevada, RO assumed the role as the agency of 
original jurisdiction.

In conjunction with his appeal, the Veteran testified at a 
hearing before the undersigned Member of the Board in Las 
Vegas, Nevada, in March 2004.  A transcript of this hearing 
is associated with the claims folder.  

In September 2004, the Board granted service connection for 
chronic fatigue, dismissed a claim for service connection for 
otitis externa, and remanded the issues currently still on 
appeal for further development.  Regrettably, it appears that 
the claims folder had to be rebuilt after it was sent to the 
Appeals Management Center (AMC).  


REMAND

The Board's review of this case has been frustrated by the 
lack of pertinent evidence in the claims folder returned to 
the Board.  Although the folder has been characterized as 
rebuilt, there appears to be additional information available 
to VA that has not been included in the claims folder 
forwarded to the Board.  In order to afford the Veteran due 
process and every consideration, although the Board regrets 
the delay, additional development must be accomplished before 
the Board decides these claims.  

As noted, the claims folder was rebuilt at some point after 
this case was delivered to the AMC following the Board remand 
in September 2004.  In April 2009 argument before the Board, 
the Veteran's representative notes that the Veteran seeks 
assistance obtaining additional copies of his service 
treatment records.  When a veteran's records have been lost 
or are otherwise unavailable, the Board has a heightened duty 
to explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  With that duty in 
mind, the Board finds that additional action is warranted 
prior to Board review of the claims on appeal.  

Subsequent to the issuance of the supplemental statement of 
the case (SSOC) in February 2006, the Veteran submitted 
additional medical treatment records related to his low back 
that have not been reviewed by the AMC or the RO.  He did not 
submit a waiver of such review.  As such, the claim must be 
returned to the AMC/RO prior to Board review.  

The SSOC makes reference to VA examinations conducted in 
March and December 2005, as well as an addendum dated in 
December 2005.  Electronic copies of the reports of these 
examinations can be associated with the claims folder.  Also, 
if available, an electronic copy of the Statement of the 
Case, issued November 19, 2002, should be associated with the 
claims folder. 

Moreover, even if copies of the examination reports are 
available, as it has been over four years since these 
examinations, and the Board finds that, under the 
circumstances of this particular case, additional examination 
is now warranted as to the claims for increased ratings.  The 
RO or AMC should also determine whether additional 
examinations for the claims for service connection are 
warranted upon review of the examination reports, if 
available, and any additional medical records added to the 
record as a result of this remand.

Additionally, the Board notes that the SSOC lists treatment 
records from private sources as well as a lay statement from 
the Veteran's spouse as evidence.  Under the circumstances, 
the Veteran should be asked to send or resend copies of any 
pertinent medical records in his possession, information that 
could be used in obtaining any relevant information, and any 
lay statements supporting his claims.  

In light of these circumstances, this case is REMANDED to the 
RO or the AMC in Washington, DC, for the following actions:

1.  The RO/AMC should associate any 
available copies of the Veteran's VA 
relevant treatment and examination 
records with the claims folder.  

2.  The RO/AMC should assist the Veteran 
in obtaining copies of his service 
treatment records for inclusion in the 
claims folder.  

3.  The RO/AMC should request the Veteran 
to provide any pertinent evidence in his 
possession and the names and addresses of 
all medical care providers who treated or 
evaluated him for any of the disabilities 
at issue.  

4.  The RO/AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.

5.  If the RO/AMC is unable to obtain any 
pertinent evidence, it should so inform 
the Veteran and his representative and 
request them to provide the outstanding 
evidence.

6.  If copies of the reports of the 2005 
VA examinations for the left hand, left 
elbow, left ankle, left foot (Morton's 
neuroma), and right long finger 
disabilities are not available, or if 
they are deemed by the RO/AMC to be 
otherwise inadequate for rating purposes 
under the circumstances of this case, the 
Veteran should be afforded an 
examination(s) by a physician with 
sufficient expertise to determine the 
nature and etiology of any currently 
present left hand, left elbow, left 
ankle, left foot (Morton's neuroma), and 
right long finger disabilities.

If additional examination is ordered, the 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
Based upon the examination results and a 
review of the historical material in the 
claims file, the examiner should provide 
an opinion, with respect to each 
currently present disorder of the 
Veteran's left hand, left elbow, left 
ankle, left foot, and right long finger, 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
military service, to include his Special 
Forces training, or was caused or 
chronically worsened by service-connected 
disability.

The supporting rationale for each opinion 
expressed must also be provided.

7.  The RO/AMC should also arrange for 
the Veteran to be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The Veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the Veteran's 
service-connected low back disability, 
and to the extent possible distinguish 
the manifestations of the service-
connected disability from those of any 
other disorder present.  Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  The examiner should 
identify the nerve or nerves involved, 
indicate whether there is complete or 
incomplete paralysis of the nerve, and if 
the paralysis is incomplete, indicate 
whether it is mild, moderate or severe.  
Any functional impairment of the lower 
extremities due to the Veteran's service-
connected low back disability should be 
identified, and the examiner should 
assess the frequency and duration of any 
episodes of intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected low back 
disability on his ability to work.

The rationale for all opinions expressed 
should also be provided.

8.  The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all currently 
present impairment due to the his 
service-connected disabilities of the 
right and left shoulders as well as his 
service-connected residuals of a gunshot 
wound of the left fifth finger.

The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

9.  The RO should also undertake any 
other development it determines to be 
indicated.

10.  Thereafter, the RO should 
readjudicate the Veteran's claims based 
on a de novo review of the pertinent 
evidence, including all evidence received 
since the February 2006 SSOC, and in 
light of all applicable criteria.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.

11.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  
All issues properly in appellate status 
should be returned to the Board at the 
same time. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




